         Case 2:19-cv-00790-TPB-NPM Document 6-5 Filed 11/15/19 Page 1 of 4 PageID 70


Marcy LaHart

From:                                  Hearing Examiner <hex@leegov.com>
Sent:                                  Friday, November 1, 2019 2:05 PM
To:                                    Marcy LaHart
Cc:                                    Adams, Joseph; Jacob, Michael; Boone, Tina; Schaefer, Lauren; Paschall, David; James,
                                       Kathy; Jackson, Sarah; Weigel, Zsuzsanna; Wesch, Richard; Fraser, Andrea
Subject:                               RE: [EXTERNAL] RE: VIO2019-04603 Karen Jean Morris


Good Afternoon Ms. LaHart:

The case will be heard on Monday, November 4, 2019, at 1:30 p.m., as scheduled.


Sincerely,

Linda M. Waters
Administrative Specialist, Senior
Hearing Examiner's Office
1500 Monroe Street
P.O. Box 398
Fort Myers, Florida 33902
Phone (239)533-8100
email waterslm@leegov.com

PLEASE NOTE: Florida has a very broad public records law. Most written communications to or from County Employees and
officials regarding County business are public records available to the public and media upon request. Your email communication
may be subject to public disclosure. Under Florida law, e­mail addresses are public records. If you do not want your email address
released in response to a public records request, do not send electronic mail to this entity. Instead, contact this office by phone or in
writing.

Please note our general office email address: hex@leegov.com




From: Adams, Joseph <JADAMS@leegov.com>
Sent: Friday, November 1, 2019 9:34 AM
To: Hearing Examiner <hex@leegov.com>; Jacob, Michael <MJacob@leegov.com>; Boone, Tina <TBoone@leegov.com>;
Schaefer, Lauren <LSchaefer@leegov.com>; Paschall, David <DPaschall@leegov.com>; James, Kathy
<KJames@leegov.com>; Jackson, Sarah <SJackson2@leegov.com>; Weigel, Zsuzsanna <ZWeigel@leegov.com>; Wesch,
Richard <RWesch@leegov.com>; Fraser, Andrea <AFraser@leegov.com>
Cc: Marcy LaHart <marcy@floridaanimallawyer.com>
Subject: RE: [EXTERNAL] RE: VIO2019­04603 Karen Jean Morris

Good morning.

The Petitioner does not agree with the request.

                                                                    1
         Case 2:19-cv-00790-TPB-NPM Document 6-5 Filed 11/15/19 Page 2 of 4 PageID 71

Joseph A. Adams
Assistant County Attorney
Lee County Attorney’s Office
(239) 533-2236 (telephone)
(239) 485-2106 (facsimile)
JAdams@leegov.com

From: Hearing Examiner <hex@leegov.com>
Sent: Friday, November 1, 2019 8:41 AM
To: Jacob, Michael <MJacob@leegov.com>; Adams, Joseph <JADAMS@leegov.com>; Boone, Tina
<TBoone@leegov.com>; Schaefer, Lauren <LSchaefer@leegov.com>; Paschall, David <DPaschall@leegov.com>; James,
Kathy <KJames@leegov.com>; Jackson, Sarah <SJackson2@leegov.com>; Weigel, Zsuzsanna <ZWeigel@leegov.com>
Cc: Marcy LaHart <marcy@floridaanimallawyer.com>
Subject: FW: [EXTERNAL] RE: VIO2019­04603 Karen Jean Morris

Good Morning:

Does the Petitioner agree with the request in the email below and suggest a continuance date?

Please advise and I will provide Mr. Jones with the copy and your response.

Sincerely,

Linda M. Waters
Administrative Specialist, Senior
Hearing Examiner's Office
1500 Monroe Street
P.O. Box 398
Fort Myers, Florida 33902
Phone (239)533-8100
email waterslm@leegov.com

PLEASE NOTE: Florida has a very broad public records law. Most written communications to or from County Employees and
officials regarding County business are public records available to the public and media upon request. Your email communication
may be subject to public disclosure. Under Florida law, e­mail addresses are public records. If you do not want your email address
released in response to a public records request, do not send electronic mail to this entity. Instead, contact this office by phone or in
writing.

Please note our general office email address: hex@leegov.com




From: Marcy LaHart <marcy@floridaanimallawyer.com>
Sent: Thursday, October 31, 2019 11:05 PM
To: Hearing Examiner <hex@leegov.com>
Cc: Adams, Joseph <JADAMS@leegov.com>; Boone, Tina <TBoone@leegov.com>; Paschall, David
<DPaschall@leegov.com>; James, Kathy <KJames@leegov.com>; Jackson, Sarah <SJackson2@leegov.com>
Subject: [EXTERNAL] RE: VIO2019­04603 Karen Jean Morris


                                                                    2
         Case 2:19-cv-00790-TPB-NPM Document 6-5 Filed 11/15/19 Page 3 of 4 PageID 72
Thanks­ here are the complaint and exhibits filed in federal court on behalf of Ms. Morris. Please advise if the County
will stay/abate the code enforcement case until this federal case is resolved.

Marcy I. LaHart PA
207 SE Tuscawila Rd
Micanopy, FL 32667
(352) 545­7001
Fax 888­400­1464

From: Hearing Examiner <hex@leegov.com>
Sent: Monday, October 28, 2019 11:56 AM
To: Marcy LaHart <marcy@floridaanimallawyer.com>
Cc: Adams, Joseph <JADAMS@leegov.com>; Boone, Tina <TBoone@leegov.com>; Paschall, David
<DPaschall@leegov.com>; James, Kathy <KJames@leegov.com>; Jackson, Sarah <SJackson2@leegov.com>
Subject: FW: VIO2019­04603 Karen Jean Morris

Good Morning Ms. LaHart:

Attached is the memo provided by the County Attorney’s Office.

Sincerely,

Linda M. Waters
Administrative Specialist, Senior
Hearing Examiner's Office
1500 Monroe Street
P.O. Box 398
Fort Myers, Florida 33902
Phone (239)533-8100
email waterslm@leegov.com

PLEASE NOTE: Florida has a very broad public records law. Most written communications to or from County Employees and
officials regarding County business are public records available to the public and media upon request. Your email communication
may be subject to public disclosure. Under Florida law, e­mail addresses are public records. If you do not want your email address
released in response to a public records request, do not send electronic mail to this entity. Instead, contact this office by phone or in
writing.

Please note our general office email address: hex@leegov.com




From: Boone, Tina <TBoone@leegov.com>
Sent: Friday, October 25, 2019 11:55 AM
To: Hearing Examiner <hex@leegov.com>
Cc: Adams, Joseph <JADAMS@leegov.com>
Subject: VIO2019­04603 Karen Jean Morris

In accordance with the Hearing Examiner’s Order Granting Continuance for VIO2019­04603, ordered September 30,
2019, please see attached Memorandum from the Office of the County Attorney.

                                                                    3
          Case 2:19-cv-00790-TPB-NPM Document 6-5 Filed 11/15/19 Page 4 of 4 PageID 73
Tina Boone
Legal Administrative Specialist, Senior
Lee County Attorney's Office
tboone@leegov.com
Phone: 239-533-2236
Fax: 239-485-2106




Please note: Florida has a very broad public records law. Most written communications to or from County Employees and officials regarding County business are
public records available to the public and media upon request. Your email communication may be subject to public disclosure.

Under Florida law, email addresses are public records. If you do not want your email address released in response to a public records request, do not send
electronic mail to this entity. Instead, contact this office by phone or in writing.




                                                                                4
